DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/115,942 filed December 9, 2020. Claims 1-20 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 & 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (Korean Publication KR 1020130058405) in view of Hattori (Japanese Publication JP 2019009367).
Regarding claim 1 & 9, Jeon disclose a phototransistor comprising:
A sensor transistor (Fig. 4j, 14) including a gate electrode (Fig. 4j, 103) disposed on a substrate (101);
a gate insulating layer (104) that electrically insulates the gate electrode;
a first active layer (122b) overlapping the gate electrode and including metal oxide (detailed description of the invention Page 4, Lines 21-27), the gate insulating layer being disposed between the gate electrode and the first active layer;
a second active layer (122a) disposed on the first active layer; and
a source electrode (131) and a drain electrode (132) respectively electrically connected to the second active layer.

Jeon does not disclose the second active layer includes selenium. However Hattori disclose a photoelectric conversion device comprising:
A semiconductor/active layer (Fig. 5, 23) of a photodiode (20) over a metal oxide (22) wherein the semiconductor layer can be a light absorbing layer and the layer can be a CIS-flim including copper, indium and selenium (Paragraph [0049]).

It would have been obvious tot hose having ordinary skill in the art at the time of invention to form an active layer including selenium because it will form a layer having excellent photoelectric conversion rate and high photosensitivity over a large range of wavelengths (Paragraph [0051]).

Regarding claim 2, Jeon further discloses:
the first active layer and the second active layer are in contact with each other in a region in which the first active layer and the second active layer overlap the gate electrode (Fig. 4j).

Regarding claim 3, Jeon further discloses:
the first active layer is disposed closer to the gate electrode than the second active layer (Fig. 4j).

Regarding claim 4, Jeon further discloses:
the source electrode covers a portion of the second active layer, and
the drain electrode covers another portion of the second active layer (Fig. 4j).

Regarding claim 5, Jeon further discloses:
a side edge of the first active layer and a side edge of the second active layer are in contact with each other and aligned with each other (Fig. 4j).

Regarding claim 7 & 8, Jeon further discloses:
the first active layer includes at least one selected from an oxide semiconductor, amorphous silicon, polycrystalline silicon, and a two-dimensional (2D) material; and (detailed description of the invention Page 4, Lines 21-27)
wherein the oxide semiconductor includes a compound having at least one selected from the group consisting of indium (In), zinc (Zn), gallium (Ga), tin (Sn), titantum (Ti), aluminum (Al), hafnium (Hf), zirconium (Zr) and magnesium (Mg), and the 2D material includes graphene or MoS (detailed description of the invention Page 4, Lines 21-27).

Claim(s) 11-16 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (Pre-Grant Publication 2020/0243620) in view of Jeon (Korean Publication KR 1020130058405) and Hattori (Japanese Publication JP 2019009367).
Regarding claim 11 & 20, Abe disclose a display device comprising:
a substrate (Fig. 9, 10) including a transmissive region and a light emission region; 
a transistor layer (4) disposed on the substrate and including a first transistor (LS) and a second transistor (PT), the first transistor including: a gate electrode (E1); a first active layer (M) including metal oxide (Paragraph [0035]); and source and drain electrodes (E2/E3); 
a light emitting element layer (5) disposed on the transistor layer and including a first electrode (22); and 
a touch sensor disposed on the light emitting element layer and including electrodes (Paragraph [0055 & 0056]).

Abe does not disclose the first transistor including a first and second active layer and the second active layer including selenium. However Jeon disclose a sensing transistor comprising:
A first and second active layer (Fig. 4j, 122b & 122a). 

It would have been obvious to those having ordinary skill in the art at trhe time of invention to form a sensing transistor having a first and second active layer will form a sensing transistor having different photosensitivities thereby improving reliability despite light detection even if light penetrates from a rear surface of substrate such as in use of a backlight (Effect of the Invention; Page 2).

Further Hattori disclose a photoelectric conversion device comprising:
A semiconductor/active layer (Fig. 5, 23) of a photodiode (20) over a metal oxide (22) wherein the semiconductor layer can be a light absorbing layer and the layer can be a CIS-flim including copper, indium and selenium (Paragraph [0049]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form an active layer including selenium because it will form a layer having excellent photoelectric conversion rate and high photosensitivity over a large range of wavelengths (Paragraph [0051]).

Regarding claim 12, Abe further discloses:
The first transistor overlaps the transmissive region of the substrate, and
the second transistor overlaps the light emission region of the substrate (Fig. 9).

Regarding claim 13, Abe further discloses:
the first transistor does not overlap the first electrode (22) of the light emitting element layer and does not overlap the electrodes of the touch sensor (Fig. 9).

Regarding claim 14, Abe further discloses:
the second transistor overlaps the first electrode (22) of the light emitting element layer and does not overlap the electrodes of the touch sensor (Fig. 9).

Regarding claim 15, Abe further discloses:
the light emitting element layer further includes: a second electrode (25) facing the first electrode; and
an organic light emitting layer (24e) disposed between the first electrode and the second electrode,
wherein the first transistor and the second transistor overlap the second electrode (Fig. 9).

Regarding claim 16, Abe further discloses:
a thin film encapsulation layer (6) disposed between the light emitting element layer and the touch sensor.

Regarding claim 18 & 19, Abe, Jeon, and Hattori disclose all of the limitations of claim 11 (addressed above). Abe does not disclose the first active layer and the second active layer are in contact with each other in a region in which the first active layer and the second active layer overlap the gate electrode and the first active layer is disposed closer to the gate electrode than the second active layer. However Jeon further discloses:
the first active layer and the second active layer are in contact with each other in a region in which the first active layer and the second active layer overlap the gate electrode and the first active layer is disposed closer to the gate electrode than the second active layer (Fig. 4j). 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the first active layer and the second active layer are in contact with each other in a region in which the first active layer and the second active layer overlap the gate electrode and the first active layer is disposed closer to the gate electrode than the second active layer because it will allow the sensing transistor to be manufactured using a minimized process thereby improving production yield and produce a sensing having different photosensitivities thereby improving reliability despite light detection even if light penetrates from a rear surface of substrate such as in use of a backlight (Effect of the Invention; Page 2).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (Korean Publication KR 1020130058405) in view of Hattori (Japanese Publication JP 2019009367) as applied to claim 1 above, and further in view of Kim (Pre-Grant Publication 2012/0146713).
Regarding claim 6, Jeon and Hattori disclose all of the limitations of claim 1 (addressed above). Neither reference disclose the source and rain electrodes are disposed between the first and second active layer. However Kim disclose a transistor comprising:
A transistor including a first and second active layer (Fig. 1, A1/A2) wherein a source and drain electrodes (S1 & D1) are disposed between the first and second active layer.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the source and drain electrode disposed between the first and second active layer because it will increase the contact area between the active layer and electrodes thereby increasing current flow/current density (Paragraph [0062]). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Korean Publication KR 1020130058405) in view of Hattori (Japanese Publication JP 2019009367) as applied to claim 1 above, and further in view of Yamazaki (Pre-Grant Publication 2020/0185530).
Regarding claim 10, Jeon and Hattori disclose all of the limitations of claim 1 (addressed above). Neither reference disclose the second active layer has a thickness of about 5-300 nm. However Yamazaki discloses a semiconductor device comprising:
A second oxide/active layer of a thin film transistor wherein the second oxide layer can have a thickness of 30-150 nm (Paragraph [0035]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the second active layer having a thickness of 5-300 nm because it will serve to form a thin film transistor device having excellent electrical characteristics such as electric mobility (Paragraph [0025]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (Pre-Grant Publication 2020/0243620) in view of Jeon (Korean Publication KR 1020130058405) and Hattori (Japanese Publication JP 2019009367) as applied to claim 11 above, and further in view of Ding (Pre-Grant Publication 2020/0310586).
Regarding claim 17, Abe, Jeon, and Hattori disclose all of the limitations of claim 11 (addressed above). Neither reference explicitly disclose the electrodes of the touch sensor include driving electrode and sensing electrodes. However Ding disclose a display device comprising:
A touch sensor layer formed above a display layer wherein the touch sensor layer includes driving electrode (Fig. 8, 48) and sensing electrode (49) (Paragraph [0059]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the touch sensor to include driving and sensing electrode because the electrode will generate signals to determine the touch position and touch function during operation of the touch sensor (Paragraph [0059]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818